GOODE, J.
(after stating the facts). — The petition is said to state no cause of action for the reason *372that it shows the respondent was on the premises where he was injured as a licensee. This position is untenable. The petition positively charges that the premises were used by the appellant as a place of business and a public resort; that the respondent was on them by .appellant’s invitation and fell into the open, unlighted and dangerous stairway while going to a room to which the appellant had invited him. This petition is good after verdict beyond doubt. The answer traversed its allegations and sharply defined issues were presented for trial.
The judgment is affirmed.
All concur.